Exhibit 10.2

SYNNEX CORPORATION

2003 EMPLOYEE STOCK PURCHASE PLAN

(As amended and restated effective March 31, 2005)



--------------------------------------------------------------------------------

Table of Contents

 

          Page

SECTION 1

   Purpose Of The Plan    1

SECTION 2

   Definitions    1

(a)

   “Board”    1

(b)

   “Code”    1

(c)

   “Committee”    1

(d)

   “Company”    1

(e)

   “Compensation”    1

(f)

   “Corporate Reorganization”    1

(g)

   “Eligible Employee”    2

(h)

   “Exchange Act”    2

(i)

   “Fair Market Value”    2

(j)

   “IPO”    2

(k)

   “Offering Period”    2

(l)

   “Participant”    2

(m)

   “Participating Company”    2

(n)

   “Plan”    3

(o)

   “Plan Account”    3

(p)

   “Purchase Price”    3

(q)

   “Stock”    3

(r)

   “Subsidiary”    3

SECTION 3

   Administration Of The Plan    3

(a)

   Committee Composition    3

(b)

   Committee Responsibilities    3

SECTION 4

   Enrollment And Participation    3

(a)

   Offering Periods    3

(b)

   Enrollment    3

(c)

   Duration of Participation    3

SECTION 5

   Employee Contributions    4

(a)

   Frequency of Payroll Deductions    4

(b)

   Amount of Payroll Deductions    4

(c)

   Changing Withholding Rate    4

(d)

   Discontinuing Payroll Deductions    4

(e)

   Limit on Number of Elections    4

SECTION 6

   Withdrawal From The Plan    5

(a)

   Withdrawal    5

(b)

   Re-enrollment After Withdrawal    5

SECTION 7

   Change In Employment Status    5

(a)

   Termination of Employment    5

 

- i -



--------------------------------------------------------------------------------

(b)

   Leave of Absence    5

(c)

   Death    5

SECTION 8

   Plan Accounts And Purchase Of Shares    5

(a)

   Plan Accounts    5

(b)

   Purchase Price    5

(c)

   Number of Shares Purchased    6

(d)

   Available Shares Insufficient    6

(e)

   Issuance of Stock    6

(f)

   Unused Cash Balances    6

(g)

   Stockholder Approval    7

SECTION 9

   Limitations On Stock Ownership    7

(a)

   Five Percent Limit    7

(b)

   Dollar Limit    7

SECTION 10

   Rights Not Transferable    8

SECTION 11

   No Rights As An Employee    8

SECTION 12

   No Rights As A Stockholder    8

SECTION 13

   Securities Law Requirements    8

SECTION 14

   Stock Offered Under The Plan    9

(a)

   Authorized Shares    9

(b)

   Antidilution Adjustments    9

(c)

   Reorganizations    9

SECTION 15

   Amendment Or Discontinuance    9

SECTION 16

   Execution    9

 

- ii -



--------------------------------------------------------------------------------

SYNNEX CORPORATION

2003 EMPLOYEE STOCK PURCHASE PLAN

(as amended and restated effective March 31, 2005)

SECTION 1 Purpose Of The Plan.

The Plan was adopted by the Board on September 2, 2003, effective as of the date
of the IPO. The Plan is hereby amended and restated effective March 31, 2005.
The purpose of the Plan is to provide Eligible Employees with an opportunity to
increase their proprietary interest in the success of the Company by purchasing
Stock from the Company on favorable terms and to pay for such purchases through
payroll deductions. The Plan is intended to qualify under section 423 of the
Code.

SECTION 2 Definitions.

(a) “Board” means the Board of Directors of the Company, as constituted from
time to time.

(b) “Code” means the Internal Revenue Code of 1986, as amended.

(c) “Committee” means a the Compensation Committee of the Board, as described in
Section 3.

(d) “Company” means SYNNEX Corporation, a Delaware Corporation.

(e) “Compensation” means (i) the compensation paid in cash to a Participant by a
Participating Company, including salaries, wages, incentive compensation,
bonuses, overtime pay and shift premiums, plus (ii) any pre-tax contributions
made by the Participant under section 401(k) or 125 of the Code. “Compensation”
shall exclude all non-cash items, commissions, moving or relocation allowances,
cost-of-living equalization payments, car allowances, tuition reimbursements,
imputed income attributable to cars or life insurance, severance pay, fringe
benefits, contributions or benefits received under employee benefit plans,
income attributable to the exercise of stock options, and similar items. The
Committee shall determine whether a particular item is included in Compensation.

(f) “Corporate Reorganization” means:

(i) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization in which the Company’s
stockholders immediately prior thereto own less than 50% of the voting
securities of the Company (or its successor or parent) immediately thereafter;
or

 

-1-



--------------------------------------------------------------------------------

(ii) The sale, transfer or other disposition of all or substantially all of the
Company’s assets or the complete liquidation or dissolution of the Company.

(g) “Eligible Employee” means any employee of a Participating Company, whose
customary employment is for more than five months per calendar year and for more
than 20 hours per week, other than those individuals ranked assistant vice
president or higher within a Participating Company who qualify as “highly
compensated employees” under Section 414(q) of the Code.

The foregoing notwithstanding, an individual shall not be considered an Eligible
Employee if his or her participation in the Plan is prohibited by the law of any
country which has jurisdiction over him or her or if he or she is subject to a
collective bargaining agreement that does not provide for participation in the
Plan.

(h) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(i) “Fair Market Value” means the market price of Stock, determined by the
Committee as follows:

(i) If Stock was traded on a stock exchange on the date in question, then the
Fair Market Value shall be equal to the closing price reported by the applicable
composite transactions report for such date;

(ii) If Stock was traded on The Nasdaq National Market on the date in question,
then the Fair Market Value shall be equal to the last-transaction price quoted
for such date by The Nasdaq National Market; or

(iii) If none of the foregoing provisions is applicable, then the Fair Market
Value shall be determined by the Committee in good faith on such basis as it
deems appropriate.

Whenever possible, the determination of Fair Market Value by the Committee shall
be based on the prices reported in the Wall Street Journal or as reported
directly to the Company by a stock exchange or Nasdaq. Such determination shall
be conclusive and binding on all persons.

(j) “IPO” means the initial offering of Stock to the public pursuant to a
registration statement filed by the Company with the Securities and Exchange
Commission.

(k) “Offering Period” means a period with respect to which the right to purchase
Stock may be granted under the Plan, as determined pursuant to Section 4(a).

(l) “Participant” means an Eligible Employee who elects to participate in the
Plan, as provided in Section 4(b).

(m) “Participating Company” means (i) the Company and (ii) each present or
future Subsidiary designated by the Committee as a Participating Company.

 

-2-



--------------------------------------------------------------------------------

(n) “Plan” means this SYNNEX Corporation 2003 Employee Stock Purchase Plan, as
it may be amended from time to time.

(o) “Plan Account” means the account established for each Participant pursuant
to Section 8(a).

(p) “Purchase Price” means the price at which Participants may purchase Stock
under the Plan, as determined pursuant to Section 8(b).

(q) “Stock” means the Common Stock of the Company.

(r) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, if each of the corporations
other than the last corporation in the unbroken chain owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

SECTION 3 Administration Of The Plan.

(a) Committee Composition. The Plan shall be administered by the Committee. The
Committee shall consist exclusively of one or more directors of the Company, who
shall be appointed by the Board.

(b) Committee Responsibilities. The Committee shall interpret the Plan and make
all other policy decisions relating to the operation of the Plan. The Committee
may adopt such rules, guidelines and forms as it deems appropriate to implement
the Plan. The Committee’s determinations under the Plan shall be final and
binding on all persons.

SECTION 4 Enrollment And Participation.

(a) Offering Periods. While the Plan is in effect, four Offering Periods shall
commence in each calendar year. The Offering Periods shall consist of 3-month
periods, unless otherwise determined by the Committee, commencing on January 1,
April 1, July 1, and October 1 of each year. Notwithstanding the foregoing, the
first Offering Period shall commence on the date of the IPO, and all Offering
Periods commencing before April 1, 2005, shall terminate on March 31, 2005.

(b) Enrollment. Any individual who, on the day preceding the first day of an
Offering Period (other than the initial Offering Period), qualifies as an
Eligible Employee may elect to become a Participant in the Plan for such
Offering Period by executing the enrollment form prescribed for this purpose by
the Committee. The enrollment form shall be filed with the Company at the
prescribed location not later than 15 days prior to the commencement of such
Offering Period. All Eligible Employees shall be automatically enrolled in the
initial Offering Period under the Plan.

(c) Duration of Participation. Once enrolled in the Plan, a Participant shall
continue to participate in the Plan until he or she ceases to be an Eligible
Employee, withdraws from the Plan under Section 6(a) or reaches the end of the
Offering Period in which his or her employee

 

-3-



--------------------------------------------------------------------------------

contributions were discontinued under Section 5(d) or Section 9(b). A
Participant who discontinued employee contributions under Section 5(d) or
withdrew from the Plan under Section 6(a) may again become a Participant, if he
or she then is an Eligible Employee, by following the procedure described in
Subsection (b) above. A Participant whose employee contributions were
discontinued automatically under Section 9(b) shall automatically resume
participation at the beginning of the earliest Offering Period ending in the
next calendar year, if he or she then is an Eligible Employee. When a
Participant reaches the end of an Offering Period but his or her participation
is to continue, then such Participant shall automatically be re-enrolled for the
Offering Period that commences immediately after the end of the prior Offering
Period; provided, however, that for the Offering Period commencing April 1,
2005, new enrollment forms may be required, in accordance with such procedures
as may be prescribed by the Company.

SECTION 5 Employee Contributions.

(a) Frequency of Payroll Deductions. A Participant may purchase shares of Stock
under the Plan solely by means of payroll deductions. Payroll deductions, as
designated by the Participant pursuant to Subsection (b) below, shall occur on
each payday during participation in the Plan.

(b) Amount of Payroll Deductions. An Eligible Employee shall designate on the
enrollment form the portion of his or her Compensation that he or she elects to
have withheld for the purchase of Stock. Such portion shall be a whole
percentage of the Eligible Employee’s Compensation, but not less than 1% nor
more than 15%. In addition, effective April 1, 2005, the amount of an Eligible
Employee’s Compensation that may be withheld for the purchase of Stock shall not
exceed $10,000 per calendar year. Notwithstanding the foregoing, for the period
April 1, 2005 to December 31, 2005, the amount of an Eligible Employee’s
Compensation that may be withheld for the purchase of Stock shall not exceed
$7,500.

(c) Changing Withholding Rate. If a Participant wishes to change the rate of
payroll withholding, he or she may do so by filing a new enrollment form with
the Company at the prescribed location at any time. The new withholding rate
shall be effective as soon as reasonably practicable after such form has been
received by the Company. The new withholding rate shall be a whole percentage of
the Eligible Employee’s Compensation, but not less than 1% nor more than 15%.

(d) Discontinuing Payroll Deductions. If a Participant wishes to discontinue
employee contributions entirely, he or she may do so by filing a new enrollment
form with the Company at the prescribed location at any time. Payroll
withholding shall cease as soon as reasonably practicable after such form has
been received by the Company. In addition, employee contributions may be
discontinued automatically pursuant to Section 9(b). A Participant who has
discontinued employee contributions may resume such contributions by filing a
new enrollment form with the Company at the prescribed location.

(e) Limit on Number of Elections. The Committee may limit the number of
elections that a Participant may make under Subsection (c) or (d) above during
any Offering Period.

 

-4-



--------------------------------------------------------------------------------

SECTION 6 Withdrawal From The Plan.

(a) Withdrawal. A Participant may elect to withdraw from the Plan by filing the
prescribed form with the Company at the prescribed location at any time before
the last day of an Offering Period. As soon as reasonably practicable
thereafter, payroll deductions shall cease and the entire amount credited to the
Participant’s Plan Account shall be refunded to him or her in cash, without
interest. No partial withdrawals shall be permitted.

(b) Re-enrollment After Withdrawal. A former Participant who has withdrawn from
the Plan shall not be a Participant until he or she re-enrolls in the Plan under
Section 4(b). Re-enrollment may be effective only at the commencement of an
Offering Period.

SECTION 7 Change In Employment Status.

(a) Termination of Employment. Termination of employment as an Eligible Employee
for any reason, including death, shall be treated as an automatic withdrawal
from the Plan under Section 6(a). A transfer from one Participating Company to
another shall not be treated as a termination of employment.

(b) Leave of Absence. For purposes of the Plan, employment shall not be deemed
to terminate when the Participant goes on a military leave, a sick leave or
another bona fide leave of absence, if the leave was approved by the Company in
writing. Employment, however, shall be deemed to terminate 90 days after the
Participant goes on a leave, unless a contract or statute guarantees his or her
right to return to work. Employment shall be deemed to terminate in any event
when the approved leave ends, unless the Participant immediately returns to
work.

(c) Death. In the event of the Participant’s death, the amount credited to his
or her Plan Account shall be paid to a beneficiary designated by him or her for
this purpose on the prescribed form or, if none, to the Participant’s estate.
Such form shall be valid only if it was filed with the Company at the prescribed
location before the Participant’s death.

SECTION 8 Plan Accounts And Purchase Of Shares.

(a) Plan Accounts. The Company shall maintain a Plan Account on its books in the
name of each Participant. Whenever an amount is deducted from the Participant’s
Compensation under the Plan, such amount shall be credited to the Participant’s
Plan Account. Amounts credited to Plan Accounts shall not be trust funds and may
be commingled with the Company’s general assets and applied to general corporate
purposes. No interest shall be credited to Plan Accounts.

(b) Purchase Price.

(i) The Purchase Price for each share of Stock purchased at the close of an
Offering Period beginning on or after April 1, 2005 shall be the lower of:

(A) 95% of the Fair Market Value of such share on the last trading day in such
Offering Period; or

 

-5-



--------------------------------------------------------------------------------

(B) 95% of the Fair Market Value of such share on the first trading day of the
applicable Offering Period.

(ii) The Purchase Price for each share of Stock purchased at the close of an
Offering Period beginning before April 1, 2005, shall be the lower of:

(A) 85% of the Fair Market Value of such share on the last trading day in such
Offering Period; or

(B) 85% of the Fair Market Value of such share on the first trading day of the
applicable Offering Period.

(c) Number of Shares Purchased. As of the last day of each Offering Period, each
Participant shall be deemed to have elected to purchase the number of shares of
Stock calculated in accordance with this Subsection (c), unless the Participant
has previously elected to withdraw from the Plan in accordance with
Section 6(a). The amount then in the Participant’s Plan Account shall be divided
by the Purchase Price, and the number of shares that results shall be purchased
from the Company with the funds in the Participant’s Plan Account. The foregoing
notwithstanding, no Participant shall purchase more than 625 shares of Stock
with respect to any Offering Period commencing on or after April 1, 2005 (nor
more than 1,250 shares of Stock with respect to the six-month period ending
March 31, 2005 for Offering Periods commencing prior to April 1, 2005), nor more
than the amounts of Stock set forth in Section 9(b) and Section 14(a). Any
fractional share, as calculated under this Subsection (c), shall be rounded down
to the next lower whole share. For each Offering Period, the Committee shall
have the authority to establish additional limits on the number of shares
purchasable by each Participant or by all Participants in the aggregate.

(d) Available Shares Insufficient. In the event that the aggregate number of
shares that all Participants elect to purchase during an Offering Period exceeds
the maximum number of shares remaining available for issuance under
Section 14(a), then the number of shares to which each Participant is entitled
shall be determined by multiplying the number of shares available for issuance
by a fraction, the numerator of which is the number of shares that such
Participant has elected to purchase and the denominator of which is the number
of shares that all Participants have elected to purchase.

(e) Issuance of Stock. Certificates representing the shares of Stock purchased
by a Participant under the Plan shall be issued to him or her as soon as
reasonably practicable after the close of the applicable Offering Period, except
that the Committee may determine that such shares shall be held for each
Participant’s benefit by a broker designated by the Committee (unless the
Participant has elected that certificates be issued to him or her). Shares may
be registered in the name of the Participant or jointly in the name of the
Participant and his or her spouse as joint tenants with right of survivorship or
as community property.

(f) Unused Cash Balances. An amount remaining in the Participant’s Plan Account
that represents the Purchase Price for any fractional share shall be carried
over in the Participant’s Plan Account to the next Offering Period or refunded
to the Participant in cash, without interest,

 

-6-



--------------------------------------------------------------------------------

if his or her participation is not continued. Any amount remaining in the
Participant’s Plan Account that represents the Purchase Price for whole shares
that could not be purchased by reason of Subsection (c) above, Section 9(b) or
Section 14(a) shall be refunded to the Participant in cash, without interest.

(g) Stockholder Approval. Any other provision of the Plan notwithstanding, no
shares of Stock shall be purchased under the Plan unless and until the Company’s
stockholders have approved the adoption of the Plan.

SECTION 9 Limitations On Stock Ownership.

(a) Five Percent Limit. Any other provision of the Plan notwithstanding, no
Participant shall be granted a right to purchase Stock under the Plan if such
Participant, immediately after his or her election to purchase such Stock, would
own stock possessing 5% or more of the total combined voting power or value of
all classes of stock of the Company or any parent or Subsidiary of the Company.
For purposes of this Subsection (a), the following rules shall apply:

(i) Ownership of stock shall be determined after applying the attribution rules
of section 424(d) of the Code;

(ii) Each Participant shall be deemed to own any stock that he or she has a
right or option to purchase under this or any other plan; and

(iii) Each Participant shall be deemed to have the right to purchase up to the
maximum number of shares of Stock that may be purchased by a Participant under
this Plan under the individual limit specified in Section 8(c).

(b) Dollar Limit. Any other provision of the Plan notwithstanding, no
Participant shall purchase Stock with a Fair Market Value in excess of the
following limit:

(i) In the case of Stock purchased during an Offering Period that commenced in
the current calendar year, the limit shall be equal to (A) $25,000 minus (B) the
Fair Market Value of the Stock that the Participant previously purchased in the
current calendar year (under this Plan and all other employee stock purchase
plans of the Company or any parent or Subsidiary of the Company).

(ii) In the case of Stock purchased during an Offering Period that commenced in
the immediately preceding calendar year, the limit shall be equal to (A) $50,000
minus (B) the Fair Market Value of the Stock that the Participant previously
purchased (under this Plan and all other employee stock purchase plans of the
Company or any parent or Subsidiary of the Company) in the current calendar year
and in the immediately preceding calendar year.

(iii) In the case of Stock purchased during an Offering Period that commenced in
the second preceding calendar year, the limit shall be equal to (A) $75,000
minus (B) the Fair Market Value of the Stock that the Participant previously
purchased (under this Plan and all other employee stock purchase plans of the
Company or any parent or Subsidiary of the Company) in the current calendar year
and in the two preceding calendar years.

 

-7-



--------------------------------------------------------------------------------

For purposes of this Subsection (b), the Fair Market Value of Stock shall be
determined in each case as of the beginning of the Offering Period in which such
Stock is purchased. Employee stock purchase plans not described in section 423
of the Code shall be disregarded. If a Participant is precluded by this
Subsection (b) from purchasing additional Stock under the Plan, then his or her
employee contributions shall automatically be discontinued and shall resume at
the beginning of the earliest Offering Period ending in the next calendar year
(if he or she then is an Eligible Employee).

SECTION 10 Rights Not Transferable.

The rights of any Participant under the Plan, or any Participant’s interest in
any Stock or moneys to which he or she may be entitled under the Plan, shall not
be transferable by voluntary or involuntary assignment or by operation of law,
or in any other manner other than by beneficiary designation or the laws of
descent and distribution. If a Participant in any manner attempts to transfer,
assign or otherwise encumber his or her rights or interest under the Plan, other
than by beneficiary designation or the laws of descent and distribution, then
such act shall be treated as an election by the Participant to withdraw from the
Plan under Section 6(a).

SECTION 11 No Rights As An Employee.

Nothing in the Plan or in any right granted under the Plan shall confer upon the
Participant any right to continue in the employ of a Participating Company for
any period of specific duration or interfere with or otherwise restrict in any
way the rights of the Participating Companies or of the Participant, which
rights are hereby expressly reserved by each, to terminate his or her employment
at any time and for any reason, with or without cause.

SECTION 12 No Rights As A Stockholder.

A Participant shall have no rights as a stockholder with respect to any shares
of Stock that he or she may have a right to purchase under the Plan until such
shares have been purchased on the last day of the applicable Offering Period.

SECTION 13 Securities Law Requirements.

Shares of Stock shall not be issued under the Plan unless the issuance and
delivery of such shares comply with (or are exempt from) all applicable
requirements of law, including (without limitation) the Securities Act of 1933,
as amended, the rules and regulations promulgated thereunder, state securities
laws and regulations, and the regulations of any stock exchange or other
securities market on which the Company’s securities may then be traded.

 

-8-



--------------------------------------------------------------------------------

SECTION 14 Stock Offered Under The Plan.

(a) Authorized Shares. The maximum aggregate number of shares of Stock available
for purchase under the Plan is Five Hundred Thousand (500,000) shares. The
aggregate number of shares available for purchase under the Plan shall at all
times be subject to adjustment pursuant to Section 14. All share amounts set
forth in the Plan have been adjusted to give effect to a 2 for 1 reverse stock
split of the Stock which was effected on November 12, 2003.

(b) Antidilution Adjustments. The aggregate number of shares of Stock offered
under the Plan, the individual Participant share limitation described in
Section 8(c) and the price of shares that any Participant has elected to
purchase shall be adjusted proportionately by the Committee for any increase or
decrease in the number of outstanding shares of Stock resulting from a
subdivision or consolidation of shares or the payment of a stock dividend, any
other increase or decrease in such shares effected without receipt or payment of
consideration by the Company, the distribution of the shares of a Subsidiary to
the Company’s stockholders or a similar event.

(c) Reorganizations. Any other provision of the Plan notwithstanding,
immediately prior to the effective time of a Corporate Reorganization, the
Offering Period then in progress shall terminate and shares shall be purchased
pursuant to Section 8, unless the Plan is assumed by the surviving corporation
or its parent corporation pursuant to the plan of merger or consolidation. The
Plan shall in no event be construed to restrict in any way the Company’s right
to undertake a dissolution, liquidation, merger, consolidation or other
reorganization.

SECTION 15 Amendment Or Discontinuance.

The Board shall have the right to amend, suspend or terminate the Plan at any
time and without notice. Unless earlier terminated by the Board, the Plan shall
terminate on September 1, 2013. Except as provided in Section 14, any increase
in the aggregate number of shares of Stock to be issued under the Plan shall be
subject to approval by a vote of the stockholders of the Company. In addition,
any other amendment of the Plan shall be subject to approval by a vote of the
stockholders of the Company to the extent required by an applicable law or
regulation.

SECTION 16 Execution.

To record the amendment and restatement of the Plan by the Board on March 22,
2005, the Company has caused its authorized officer to execute the same.

 

SYNNEX CORPORATION By:   /s/ Simon Y. Leung   Simon Y. Leung   General Counsel
and Secretary

 

-9-